Mr. Justice McSurely delivered the opinion of the court. 3. Fraudulent conveyances, § 89*—what is effect of marital relation in determining whether conveyance is void. In ascertaining whether a conveyance from husband to wife is in fraud of creditors, while the marital relation is not, of itself, sufficient ground for holding the transaction void, it is ground for closely scrutinizing the transaction. 4. Fraudulent conveyances, § 300*—when decree conforms to bill. On a bill to set aside a conveyance as in fraud of creditors, decree rendered held to follow sufficiently the theory appearing in the bill.